COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


WRANGLER, INC.
                                                 MEMORANDUM OPINION *
v.   Record No. 0895-97-4                            PER CURIAM
                                                  SEPTEMBER 2, 1997
COLLEEN D. GREENE KIRTLEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (J. David Griffin; Fowler, Griffin, Coyne &
           Coyne, on briefs), for appellant.
           (George Warren Shanks, on brief), for
           appellee.



     Wrangler, Inc. contends that the Workers' Compensation

Commission (commission) erred in finding that (1) Colleen Greene

Kirtley's (claimant) continuing left upper extremity problems are

causally related to her compensable deQuervain's disease; and (2)

claimant proved she is disabled from performing her pre-injury

work as a result of symptoms related to her compensable

deQuervain's disease.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.
                             Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).   "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     In finding that claimant sustained her burden of proving a

compensable change in condition, the commission found as follows:
               The claimant's credible testimony
               that she suffered continual
               problems after the deQuervain's
               release is corroborated by the
               medical histories recorded by Dr.
               [Charles S.] Miller, Dr. [Gary W.]
               Dotson, and Dr. [Irvin E.] Hess's
               office personnel when the claimant
               returned to Dr. Hess on September
               22, 1995.
                    We find that Dr. Hess's
               opinion regarding causation is not
               positive, as asserted by the
               employer, but rather, is shaded by
               doubt. In March 1996, Dr. Hess
               admitted that the claimant's
               symptoms date back to the time of
               her treatment for deQuervain's
               tenosynovitis. However, without
               further explanation, he summarily
               concluded that he could not
               "directly" relate the current
               problems to the deQuervain's
               disease. Dr. Miller, on the other
               hand, unequivocally relates the
               claimant's continuing symptoms to
               her work-related condition.


     While we have stated that the opinion of the treating

physician is entitled to great weight, Pilot Freight Carriers,



                                 2
Inc. v. Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986),

the law does not require that the treating physician's opinion be

accepted over that of others.   Moreover, "[m]edical evidence is

not necessarily conclusive, but is subject to the commission's

consideration and weighing."    Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 214 (1991).

Accordingly, in its role as fact finder, the commission was

entitled to weigh the medical evidence, to accept Dr. Miller's

opinion, and to reject Dr. Hess' opinion.   Dr. Miller's opinion,

coupled with claimant's testimony, constitutes credible evidence

to support the commission's decision.    "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

                            Disability

     Employer contends that the commission erred in finding that

claimant was not capable of returning to her pre-injury work due

to symptoms related to her compensable deQuervain's disease, and

in holding employer responsible for the cost of Dr. Miller's

medical treatment.   We disagree.

     The commission was entitled to accept Dr. Miller's May 29,

1996 unequivocal opinion that claimant could not perform her

pre-injury job, which entailed repetitive movements of her arms

and hands, and to reject the contrary opinion of Dr. Hess.    Dr.



                                    3
Miller's opinion provides credible evidence to support the

commission's finding that claimant was not capable of performing

her pre-injury work.    The commission's finding that claimant made

good faith efforts to market her residual work capacity after

August 12, 1996 is not challenged on appeal by employer.

Accordingly, because credible evidence supports the commission's

decision, it is binding and conclusive upon us.    See James v.

Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487,

488 (1989).
     In addition, we find no merit in employer's argument that it

should not be held responsible for the cost of Dr. Miller's

medical treatment.   Credible evidence proved that Dr. Miller

treated claimant for symptoms causally related to her compensable

deQuervain's disease.   Furthermore, Dr. Miller was claimant's

original authorized treating physician before referring her to

Dr. Hess.

     Claimant's request for costs and attorney's fees is denied.

For the reasons stated, we affirm the commission's decision.
                                                         Affirmed.




                                  4